Name: Council Decision (CFSP) 2015/1334 of 31 July 2015 updating the list of persons, groups and entities subject to Articles 2, 3 and 4 of Common Position 2001/931/CFSP on the application of specific measures to combat terrorism, and repealing Decision (CFSP) 2015/521
 Type: Decision
 Subject Matter: international affairs;  civil law;  social affairs;  politics and public safety
 Date Published: 2015-08-01

 1.8.2015 EN Official Journal of the European Union L 206/61 COUNCIL DECISION (CFSP) 2015/1334 of 31 July 2015 updating the list of persons, groups and entities subject to Articles 2, 3 and 4 of Common Position 2001/931/CFSP on the application of specific measures to combat terrorism, and repealing Decision (CFSP) 2015/521 THE COUNCIL OF THE EUROPEAN UNION, Having regard to the Treaty on European Union, and in particular Article 29 thereof, Whereas: (1) On 27 December 2001, the Council adopted Common Position 2001/931/CFSP (1). (2) On 26 March 2015, the Council adopted Decision (CFSP) 2015/521 (2) updating and amending the list of persons, groups and entities subject to Articles 2, 3 and 4 of Common Position 2001/931/CFSP (the list). (3) In accordance with Article 1(6) of Common Position 2001/931/CFSP, it is necessary to review at regular intervals the names of persons, groups and entities on the list to ensure that there are grounds for keeping them thereon. (4) This Decision sets out the result of the review that the Council has carried out in respect of persons, groups and entities to which Articles 2, 3 and 4 of Common Position 2001/931/CFSP apply. (5) The Council has verified that competent authorities as referred to in Article 1(4) of Common Position 2001/931/CFSP have taken decisions with regard to all the persons, groups and entities on the list to the effect that they have been involved in terrorist acts within the meaning of Article 1(2) and (3) of that Common Position. The Council has also concluded that the persons, groups and entities to which Articles 2, 3 and 4 of Common Position 2001/931/CFSP apply should continue to be subject to the specific restrictive measures provided for therein. (6) The list should be updated accordingly and Decision (CFSP) 2015/521 should be repealed, HAS ADOPTED THIS DECISION: Article 1 The list of persons, groups and entities to which Articles 2, 3 and 4 of Common Position 2001/931/CFSP apply is set out in the Annex to this Decision. Article 2 Decision (CFSP) 2015/521 is hereby repealed. Article 3 This Decision shall enter into force on the date following that of its publication in the Official Journal of the European Union. Done at Brussels, 31 July 2015. For the Council The President J. ASSELBORN (1) Council Common Position 2001/931/CFSP of 27 December 2001 on the application of specific measures to combat terrorism (OJ L 344, 28.12.2001, p. 93). (2) Council Decision (CFSP) 2015/521 of 26 March 2015 updating and amending the list of persons, groups and entities subject to Articles 2, 3 and 4 of Common Position 2001/931/CFSP on the application of specific measures to combat terrorism, and repealing Decision 2014/483/CFSP (OJ L 82, 27.3.2015, p. 107). ANNEX LIST OF PERSONS, GROUPS AND ENTITIES REFERRED TO IN ARTICLE 1 I. PERSONS 1. ABDOLLAHI Hamed (a.k.a. Mustafa Abdullahi), born 11.8.1960 in Iran. Passport: D9004878. 2. AL-NASSER, Abdelkarim Hussein Mohamed, born in Al Ihsa (Saudi Arabia), citizen of Saudi Arabia. 3. AL YACOUB, Ibrahim Salih Mohammed, born 16.10.1966 in Tarut (Saudi Arabia), citizen of Saudi Arabia. 4. ARBABSIAR Manssor (a.k.a. Mansour Arbabsiar), born 6. or 15.3.1955 in Iran. Iranian and US national. Passport: C2002515 (Iran); Passport: 477845448 (USA). National ID No.: 07442833, expiry date 15 March 2016 (USA driving licence). 5. BOUYERI, Mohammed (a.k.a. Abu ZUBAIR, a.k.a. SOBIAR, a.k.a. Abu ZOUBAIR), born 8.3.1978 in Amsterdam (The Netherlands)  member of the Hofstadgroep. 6. IZZ-AL-DIN, Hasan (a.k.a. GARBAYA, Ahmed, a.k.a. SA-ID, a.k.a. SALWWAN, Samir), Lebanon, born 1963 in Lebanon, citizen of Lebanon. 7. MOHAMMED, Khalid Shaikh (a.k.a. ALI, Salem, a.k.a. BIN KHALID, Fahd Bin Adballah, a.k.a. HENIN, Ashraf Refaat Nabith, a.k.a. WADOOD, Khalid Adbul), born 14.4.1965 or 1.3.1964 in Pakistan, passport No 488555. 8. SHAHLAI Abdul Reza (a.k.a. Abdol Reza Shala'i, a.k.a. Abd-al Reza Shalai, a.k.a. Abdorreza Shahlai, a.k.a. Abdolreza Shahla'i, a.k.a. Abdul-Reza Shahlaee, a.k.a. Hajj Yusef, a.k.a. Haji Yusif, a.k.a. Hajji Yasir, a.k.a. Hajji Yusif, a.k.a. Yusuf Abu-al-Karkh), born circa 1957 in Iran. Addresses: (1) Kermanshah, Iran; (2) Mehran Military Base, Ilam Province, Iran. 9. SHAKURI Ali Gholam, born circa 1965 in Tehran, Iran. 10. SOLEIMANI Qasem (a.k.a. Ghasem Soleymani, a.k.a. Qasmi Sulayman, a.k.a. Qasem Soleymani, a.k.a. Qasem Solaimani, a.k.a. Qasem Salimani, a.k.a. Qasem Solemani, a.k.a. Qasem Sulaimani, a.k.a. Qasem Sulemani), born 11.3.1957 in Iran. Iranian national. Passport: 008827 (Iran Diplomatic), issued 1999. Title: Major General. II. GROUPS AND ENTITIES 1. Abu Nidal Organisation  ANO (a.k.a. Fatah Revolutionary Council, a.k.a. Arab Revolutionary Brigades, a.k.a. Black September, a.k.a. Revolutionary Organisation of Socialist Muslims). 2. Al-Aqsa Martyrs' Brigade. 3. Al-Aqsa e.V.. 4. Babbar Khalsa. 5. Communist Party of the Philippines, including New People's Army  NPA, Philippines. 6. Gama'a al-Islamiyya (a.k.a. Al-Gama'a al-Islamiyya) (Islamic Group  IG). 7. Ã °slami BÃ ¼yÃ ¼k DoÃ u AkÃ ±ncÃ ±lar Cephesi  IBDA-C (Great Islamic Eastern Warriors Front). 8. Hamas, including Hamas-Izz al-Din al-Qassem. 9. Hizballah Military Wing (a.k.a. Hezbollah Military Wing, a.k.a. Hizbullah Military Wing, a.k.a. Hizbollah Military Wing, a.k.a. Hezballah Military Wing, a.k.a. Hisbollah Military Wing, a.k.a. Hizbu'llah Military Wing a.k.a. Hizb Allah Military Wing, a.k.a. Jihad Council (and all units reporting to it, including the External Security Organisation)). 10. Hizbul Mujahideen  HM. 11. Hofstadgroep. 12. International Sikh Youth Federation  ISYF. 13. Khalistan Zindabad Force  KZF. 14. Kurdistan Workers' Party  PKK, (a.k.a. KADEK, a.k.a. KONGRA-GEL). 15. Liberation Tigers of Tamil Eelam  LTTE. 16. EjÃ ©rcito de LiberaciÃ ³n Nacional (National Liberation Army). 17. Palestinian Islamic Jihad  PIJ. 18. Popular Front for the Liberation of Palestine  PFLP. 19. Popular Front for the Liberation of Palestine  General Command (a.k.a. PFLP  General Command). 20. Fuerzas armadas revolucionarias de Colombia  FARC (Revolutionary Armed Forces of Colombia). 21. Devrimci Halk KurtuluÃ Partisi-Cephesi  DHKP/C (a.k.a. Devrimci Sol (Revolutionary Left), a.k.a. Dev Sol) (Revolutionary People's Liberation Army/Front/Party). 22. Sendero Luminoso  SL (Shining Path). 23. Teyrbazen Azadiya Kurdistan  TAK (a.k.a. Kurdistan Freedom Falcons, a.k.a. Kurdistan Freedom Hawks).